  Case 2:21-cv-02128-PKH Document 6               Filed 08/20/21 Page 1 of 2 PageID #: 60




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

RICK DEAN SHARRAH                                                                   PETITIONER

           v.                             No. 2:21-CV-2128

SHERIFF RON BROWN                                                                   DEFENDANT

                                             ORDER

       The Court has received a report and recommendation (Doc. 3) from Chief United States

Magistrate Judge Mark Ford. Plaintiff has filed objections (Doc. 5) and a motion (Doc. 4) to

transfer to protective custody. The Court has reviewed the report and recommendation de novo. 1

The Magistrate recommends that Plaintiff’s habeas petition be dismissed without prejudice

pursuant to the Younger abstention doctrine. Plaintiff argues he has not consented to a magistrate

judge presiding over his case. Plaintiff’s consent is unnecessary. The Court referred the matter to

the Magistrate of its own accord, and Plaintiff has had the opportunity to present his objections on

the report and recommendation to the undersigned Article III Judge. Plaintiff’s objections offer

neither law nor fact to overcome the requirements of Younger abstention. The Court has reviewed

the report and recommendation and the record de novo, and the report and recommendation is

ADOPTED. Plaintiff’s motion to be transferred to federal protective custody will also be denied

pursuant to the Younger abstention doctrine because the issues he identifies can be addressed by

the State court.

       IT IS THEREFORE ORDERED that Plaintiff’s case is DISMISSED WITHOUT

PREJUDICE. Judgment will be entered separately.




       1
        Although the objections deadline has not yet passed, Plaintiff’s objections trigger de novo
review. See Thompson v. Nix, 897 F.2d 356, 358 (8th Cir. 1990).
Case 2:21-cv-02128-PKH Document 6        Filed 08/20/21 Page 2 of 2 PageID #: 61




    IT IS SO ORDERED this 20th day of August, 2021.


                                                      /s/P. K. Holmes, ΙΙΙ
                                                      P.K. HOLMES, III
                                                      U.S. DISTRICT JUDGE
